Citation Nr: 1754643	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $41,396.00, to include the validity of the debt.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to October 1945.  He died in September 2007.  The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) and Regional Office in Milwaukee, Wisconsin (RO).  

The Board remanded the appeal in February 2016 to request an updated financial status report and detailed income and expense information from the appellant, and to obtain an audit from the Agency of Original Jurisdiction (AOJ) to verify the amount of the overpayment.  The AOJ substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  The appellant's countable income exceeded the applicable MAPR rates for the appeal period from October 1, 2007.  

2.  The overpayment of VA benefits in the amount of $41,396.00 was properly created.

3. The creation of the overpayment in the amount of $41,396.00 was not the result of fraud, misrepresentation, or bad faith on the part of the appellant. 

4. The appellant was at fault in the creation of the overpayment. 

5. Repayment of the $41,396.00 debt would not deprive the appellant of the basic necessities of life and would not result in financial hardship. 

6. Recovery of the overpayment would not defeat the purpose which benefits were intended.

7. The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the appellant. 

8. The appellant has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.

 
CONCLUSIONS OF LAW

1. The overpayment of VA benefits in the amount of $41,396.00 was validly created. 38 U.S.C. §§ 1521, 5302 (2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2016). 

2. The creation of the overpayment in the amount of $41,396.00 did not involve fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016).

3. The criteria for waiver of recovery of an overpayment of death pension benefits in the amount of $41,396.00 have not been met. 38 U.S.C. § 5302 (2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process, Reduction of Benefits

The Board finds that general due process concerns have been satisfied in connection with the current appeal.  Prior to reducing or terminating benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process, including the creation of a proposal for the reduction or termination of benefits.  An exception to this due process requirement is if the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. §§ 3.103 (b)(3), 3.105(h) (2016). 

In this case, death pension benefits were terminated based on the receipt of income verification match (IVM) information identifying sources of unreported income in 2008, and such amounts were independently verified by the appellant.  The record shows that notice of the proposed termination of benefits was provided to the appellant in February 2012, and a January 2013 letter informed her of the decision to terminate benefits effective October 1, 2007. 

While the appellant was asked to submit an updated Financial Status Report listing current income and expense information on remand in February 2016, no response was received, and in correspondence with the Milwaukie Pension Center dated in December 2016, the appellant acknowledged that the pension was not due her based on her Missouri Teachers Retirement income.  The Board will therefore use an existing 2013 Financial Status Report to determine whether repayment of the overpayment debt would result in financial hardship.  The Board finds that due process requirements have been met and the Board may proceed with adjudication of the appeal.

Validity of the Debt

Death pension is available to the "surviving spouse" of a Veteran because of a nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C. §§ 101, 1521(j), 1541 (2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2016).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C. § 1521(a), (b) (2014); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2016).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C. § 1503(a); 38 C.F.R. § 3.271(a).  Income from SSA is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 U.S.C. § 1503(a)(8); 38 C.F.R. § 3.272(g)(1)(iii). 

In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, the medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

For the purpose of determining initial entitlement, or resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve. 38 C.F.R. § 3.273(a). 

In essence, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).

In a November 2007 decision, the appellant's claim for nonservice-connected death pension benefits was approved subject to the income limitations and calculations mentioned.  That decision granted pension benefits at a rate of $610.00 a month, effective October 1, 2007 based on the a countable annual income of $0.00.  In was noted that to determine countable income, VA took into consideration a number of different income sources, including income from the Social Security Administration (SSA) as well as retirement and insurance benefits.  

Benefits were terminated effective October 1, 2007 because the appellant's income exceeded the relevant MAPR.  Death pension benefits were terminated based on the receipt of August 2011 IVM information identifying unreported income for 2008.  

In October 2011 correspondence, the appellant independently verified the income amounts shown in the IVM to have been received in 2008, to include $50,150.00 from the Public School Retirement System, as well as amounts received in insurance annuity payments and in interest and dividends.  She verified the total income amount of $60,704.00 identified in the 2008 IVM.  The appellant also reported receiving teacher's retirement income in the amount of $3,547.30 a month in September 2007.  The RO used this reported amount to calculate monthly income from October 1, 2007.

In February 2012 correspondence, the appellant furnished VA with her income information for the past four years.  Based on her Missouri Public School Retirement income and interest on investments, the appellant reported receiving an income of $58,514.00 in 2008, $53,363.00 in 2009, $57,316.00 in 2010, and $57,252.00 in 2011.  While the reported income amount for 2008 differs slightly from the total amount of income the appellant verified in October 2011, this discrepancy may be due to the exclusion of insurance payments.  Income from an insurance or annuity account is countable toward income.  Thus, the total income amount of $60,704.00 reported by the appellant in October 2011, which is consistent with amounts identified in a 2008 IVM, is more accurate and this figure will used in calculating countable income for 2008.   

In lay statements submitted October 2011 and in February 2012, the appellant does not does not contest the amount of income identified in the 2008 IVM, but instead indicated that she because the Veteran was in receipt of a total 100 percent rating at the time of his death, that she erroneously believed she was entitled to Dependency Indemnity Compensation (DIC) benefits, and she believed that her benefits were not income-dependent.  In this case, the record shows that the appellant was awarded an income-dependent benefit.  

The applicable MAPR for a surviving spouse with no dependents was $7,498.00 in 2007.  The applicable MAPR rate was increased to $7,933.00 on December 1, 2008, $8,219.00 on December 1, 2011 and $8,359.00 on December 1, 2012.  The Board notes that, although the MAPR rates are changed effective December 1 of each year, payment of benefits is governed by total income for the calendar year.  See 38 C.F.R. § 3.260(f) (2016)

The appellant's benefits were terminated effective October 1, 2007.  She identified a receipt of monthly income in the amount of $3,547.30 in 2007 based on her teacher's retirement income.  The Board finds that the appellant had an annualized income of $42,567.60 in 2007.  The Board finds that even with the deduction of last expenses, identified by the RO in the amount of $8,622.00, the appellant's annualized income of $33,945.00 in 2007 well exceeded the applicable MAPR rate of  $7,498.00 and is a bar to the receipt of death pension benefits.  

Based on income information verified by the appellant for 2008, which included her teacher's retirement income, income from investments, and life insurance payments, she had a countable income of $60,704.00 in the 2008 calendar year.  She did not identify any unreimbursed medical expenses which may be deducted from countable income for 2008.  The Board finds that the appellant's countable income of $60,704.00 far exceeded the applicable MAPR rate of $7,933.00 in 2008  

The appellant reported an income of $53,363.00 in the 2009.  The record includes a February 2010 medical expense identifying $5,420.00 in unreimbursed medical expenses for 2009.  Total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were in excess of five percent of the applicable MAPR.  Thus, medical expenses in excess of $397.00 may be deducted from the appellant's countable income.  The Board finds that the resulting countable income of $48,340.00 in 2009 exceeded the applicable MAPR rate of $7,933.00.  

The appellant identified receiving income in the amount of $57,316.00 in 2010, and $57,252.00 in 2011.  The Board finds that the appellant's countable income exceeded the applicable MAPR rates of $7,933.00 and $8,219.00, respectively.  The Board finds that because the appellant's income exceeded applicable MAPR rates during the applicable appeal period from October 1, 2007, it is considered a bar to the receipt of death pension benefits.   

With respect to the propriety of the termination of benefits, the appellant has not contested the amount of income used in calculating countable income from 2008, has identified the receipt of income well in excess of the applicable MAPR rates in the following three years, and has not identified any decrease in income in 2012.  She has indicated that she continues to receive teacher's pension which she understands precludes her from receiving pension benefits.  Thus, the Board finds that her income continued to be a bar to the receipt of pension benefits during the entire appeal period.  

Finally, pursuant to a February 2016 Board remand, the RO provided an accounting of the appellant's debt which shows that the overpayment in the total amount of $41,396.00 was correctly calculated based on monthly payments made to the appellant from October 2007 to December 2012.  Thus, the Board finds that the overpayment of VA benefits in the amount of $41,396.00 was properly created.  At the time of the accounting, that debt had been paid in full by the appellant.  However, the Board must still address whether a waiver of the overpayment is warranted. 

Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C. § 501 (2014); 38 C.F.R. § 1.911(c) (2016).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C. § 5302(a) (2014); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In this determination, the Board must consider the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C. § 5302(c); 38 C.F.R. § 1.965(a).  

The Board has found that the overpayment debt in the amount of $41,396.00 was validly created.  The Board will, therefore, address the next issue with respect to the denial of a waiver of the overpayment.    

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C. § 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).  The appellant contends in October 2011 and February 2012 lay statements that she was under the impression, based on conversations with a VA representative she spoke with when she reported her husband's death, and based on conversations with her Veterans Service Officer, that because the Veteran was in receipt of a total 100 percent rating at the time of his death, her benefits were not income-dependent.  She stated that she truthfully reported her income and net worth to the Veterans Service Officer, but stated that it appeared that this information was either not reported or improperly reported.  The Board finds that while the appellant did not inform VA of her income, the evidence does not establish fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment debt.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2016).  

The Board finds that repayment of the appellant's indebtedness would not violate principles of equity and good conscience.  The Board finds that the appellant was at fault in the creation of her indebtedness due to her failure to inform VA of her income.  While the appellant has explained that she was unaware that her benefits were income dependent, the Board finds that she was provided with multiple notice letters informing her that her award was based on a countable annual income of $0.00, and she was asked to inform VA of any income received, including earned income, Social Security income, retirement income, interest income, insurance, and other income sources.  For these reasons, the Board finds that the appellant was at fault in the creation of the debt.  The first two elements for consideration under 
38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that there is little contributory fault on the part of VA in the creation of the debt.  

The Board finds that that repayment of the debt would not deprive the appellant of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or family of the basic necessities.  

In an April 2013 Financial Status Report, the appellant reported having a total monthly net income of $3,839.00, and her income sources, consisting primarily of  teacher's retirement income, have not changed.  The appellant identified total monthly expenses in the amount of $1,594.00, reported to include food, utilities and heat, and other living expenses such as insurance, medical expenses, property and real estate taxes, charity, and entertainment.  The appellant identified having total assets in the amount of $239,195.00, which included cash, savings bonds, stocks and other bonds, and included $50,000.00 in real estate.  

After taking care of basic necessities such as shelter and food, the Board finds that the Veteran's income exceeded total monthly expenses by $2,245.00.  Moreover, excluding real estate owned by the appellant, she had a net worth of $189,195.00 in cash, stocks, and bonds.  Given the appellant's income and net worth, the Board finds that repayment of the debt would not deprive the appellant of the basic necessities of life.  Moreover, because the record shows that the overpayment debt has already been repaid, a current waiver would not alleviate any past hardship that was imposed.

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment would not defeat the purpose for which benefits were intended.  The award and disbursement of VA pension benefits are made for the support of veterans and their dependents; however, death pension benefits are an income based benefit.  Because the appellant failed to inform VA of her income, she received benefits to which she was not entitled.  Additionally, because the overpayment debt has already been repaid, a waiver of such an overpayment would essentially require VA to pay the appellant additional benefits that were not due to her.  Thus, the collection of the debt did not defeat the purpose for which the benefits were intended.  

The Board finds that the failure of the Government to insist upon its right to repayment of the assessed overpayment which has already been recovered would result in unjust enrichment of the appellant as she would be able to recuperate funds which she was not entitled to.   The Board finds that there is no evidence showing that the appellant relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  

For the reasons discussed above, the Board finds that the recovery of the overpayment would not be against the principles of equity and good conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2016).  Because the preponderance of the evidence is against the claim for a waiver of recovery of the overpayment of VA benefits in the amount of $41,396.00, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


(CONTINUED ON NEXT PAGE)







ORDER

A waiver of recovery of an overpayment of VA death pension benefits in the amount of $41,396.00 is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


